                  Case 2:21-cv-00015-RSM Document 23 Filed 08/13/21 Page 1 of 4




 1                                                         HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     JKR, LLC, dba SERVICE LINEN SUPPLY,                NO. 2:21-CV-00015-RSM
10
                            Plaintiff,                  JOINT STIPULATION AND ORDER OF
11                                                      DISMISSAL WITH PREJUDICE
             v.
12

13   BOARD OF TRUSTEES OF THE SOUND                     NOTE ON MOTION DOCKET: AUGUST
     RETIREMENT TRUST                                   11, 2021
14
     and
15
     SOUND RETIREMENT TRUST,
16

17                          Defendants.

18           Plaintiff JKR, LLC, dba Service Linen Supply (“JKR”), by and through its counsel,

19   Cairncross & Hempelmann P.S. and Offit Kurman, and Defendant Board of Trustees of the
20   Sound Retirement Trust (“Trust”), by and through its counsel, Barlow Coughran Morales &
21
     Josephson, P.S., having reached a full and final settlement on all claims and counter-claims
22
     which were or could have been brought in the above-captioned action, hereby stipulate and
23
     agree, and request that the Court dismiss this case, with prejudice, with each Party responsible
24

25   for its own costs and fees in this case. Accordingly, the parties request the Court enter an order

26   dismissing this action with prejudice, each party to bear its own costs and fees.


      JOINT STIPULATION OF DISMISSAL WITH                                CAIRNCROSS & HEMPELMANN, P.S.
                                                                         ATTORNEYS AT LAW
      PREJUDICE - 1                                                      524 Second Avenue, Suite 500
                                                                         Seattle, Washington 98104-2323
                                                                         office 206 587 0700 fax 206 587 2308
     {04385109.DOCX;2 }
                Case 2:21-cv-00015-RSM Document 23 Filed 08/13/21 Page 2 of 4




 1           DATED this 11th day of August, 2021.

 2                                             CAIRNCROSS & HEMPELMANN, P.S.
 3

 4                                             /s/ Ana-Maria Popp
                                               Ana-Maria Popp, WSBA No. 39614
 5
                                               E-mail:apopp@cairncross.com
 6                                             524 Second Avenue, Suite 500
                                               Seattle, WA 98104-2323
 7                                             Telephone: (206) 587-0700
                                               Facsimile: (206) 587-2308
 8                                             Attorneys for Plaintiff
 9
                                               OFFIT KURMAN
10

11
                                               /s/ Scott Kamins
12                                             Scott Kamins, Admitted Pro Hac Vice
                                               E-mail: kamins@offitkurman.com
13                                             8171 Maple Lawn Blvd., Suite 200
                                               Maple Lawn, MD 20759
14
                                               Telephone: (301) 575-0347
15                                             Facsimile: (301) 575-0335
                                               Attorneys for Plaintiff
16
                                               BARLOW, COUGHRAN, MORALES, &
17                                             JOSEPHSON, P.S.
18
                                               /s/ Douglas M. Lash
19                                             Douglas M. Lash, WSBA No. 48531
                                               douglasl@bcmjlaw.com
20                                             Barlow Coughran Morales & Josephson, P.S.
                                               1325 Fourth Avenue, Suite 910
21                                             Seattle WA 98101
                                               Telephone: (206) 674-5208
22
                                               Facsimile: (206) 224-9820
23                                             Attorneys for Defendant

24

25

26

      JOINT STIPULATION OF DISMISSAL WITH                         CAIRNCROSS & HEMPELMANN, P.S.
                                                                  ATTORNEYS AT LAW
      PREJUDICE - 2                                               524 Second Avenue, Suite 500
                                                                  Seattle, Washington 98104-2323
                                                                  office 206 587 0700 fax 206 587 2308
     {04385109.DOCX;2 }
                Case 2:21-cv-00015-RSM Document 23 Filed 08/13/21 Page 3 of 4




 1                                              ORDER

 2           Based on the foregoing stipulation of the Parties, IT IS ORDERED:
 3           All claims by and between the Parties are hereby dismissed with prejudice and without
 4   costs or attorney fees to any party.
 5           DATED this 13th day of August, 2021.
 6

 7

 8

 9
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
10

11

12
     Presented by:
13

14   CAIRNCROSS & HEMPELMANN, P.S.

15

16   /s/ Ana-Maria Popp
     Ana-Maria Popp, WSBA No. 39614
17   E-mail:apopp@cairncross.com
     524 Second Avenue, Suite 500
18
     Seattle, WA 98104-2323
19   Telephone: (206) 587-0700
     Facsimile: (206) 587-2308
20   Attorneys for Plaintiff

21   OFFIT KURMAN
22

23   /s/ Scott Kamins
24   Scott Kamins, Admitted Pro Hac Vice
     E-mail: kamins@offitkurman.com
25   8171 Maple Lawn Blvd., Suite 200
     Maple Lawn, MD 20759
26

      JOINT STIPULATION OF DISMISSAL WITH                             CAIRNCROSS & HEMPELMANN, P.S.
                                                                      ATTORNEYS AT LAW
      PREJUDICE - 3                                                   524 Second Avenue, Suite 500
                                                                      Seattle, Washington 98104-2323
                                                                      office 206 587 0700 fax 206 587 2308
     {04385109.DOCX;2 }
                Case 2:21-cv-00015-RSM Document 23 Filed 08/13/21 Page 4 of 4




 1   Telephone: (301) 575-0347
     Facsimile: (301) 575-0335
 2   Attorneys for Plaintiff
 3

 4

 5   BARLOW, COUGHRAN, MORALES, & JOSEPHSON, P.S.
 6   /s/ Douglas M. Lash
     Douglas M. Lash, WSBA No. 48531
 7
     douglasl@bcmjlaw.com
 8   Barlow Coughran Morales & Josephson, P.S.
     1325 Fourth Avenue, Suite 910
 9   Seattle WA 98101
     Telephone: (206) 674-5208
10   Facsimile: (206) 224-9820
11   Attorneys for Defendant

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      JOINT STIPULATION OF DISMISSAL WITH                   CAIRNCROSS & HEMPELMANN, P.S.
                                                            ATTORNEYS AT LAW
      PREJUDICE - 4                                         524 Second Avenue, Suite 500
                                                            Seattle, Washington 98104-2323
                                                            office 206 587 0700 fax 206 587 2308
     {04385109.DOCX;2 }
